Guillermo Gonzalez s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 28, 2014

                                   No. 04-13-00522-CV

                               Egna Bishop VILLARREAL,
                                        Appellant

                                             v.

                              Guillermo Gonzalez GUERRA,
                                        Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-09-139
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
Sitting:     Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Patricia O. Alvarez, Justice

     On July 17, 2014, appellant filed a motion for rehearing. The motion for rehearing is
DENIED.

                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court